

116 HR 4295 IH: Protect Our Military Children Act
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4295IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2019Mr. Kim (for himself, Ms. Dean, and Ms. Torres Small of New Mexico) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program under which the Secretary
			 determines the exposure of certain children of members of the Armed Forces
			 to perfluoroalkyl and polyfluoroalkyl substances.
	
 1.Short titleThis Act may be cited as the Protect Our Military Children Act.2.Pilot program for blood testing of certain children to determine exposure to perfluoroalkyl and poly­fluo­ro­al­kyl substances (a)Pilot program (1)In generalDuring the period preceding October 1, 2023, the Secretary of Defense, acting through the Defense Health Agency, shall carry out a pilot program under which the Secretary provides blood testing to a covered child to determine and document the potential exposure of the child to perfluoroalkyl and polyfluoroalkyl substances (commonly known as PFAS). The Secretary shall provide such testing at military medical treatment facilities at locations selected pursuant to subsection (b).
 (2)StandardsThe Secretary shall carry out the blood testing under paragraph (1) in accordance with standards established by the Agency for Toxic Substances and Disease Registry of the Centers for Disease Control and Prevention.
 (b)LocationsThe Secretary shall select military installations at which to carry out the pilot program under subsection (a)(1). A criterion in making such selection shall be whether the military installation has a high rate of covered children who receive health care at military medical treatment facilities at the installation.
 (c)ResultsIn carrying out the pilot program under subsection (a)(1), the Secretary shall provide the results of a blood test of a covered child to the parent or guardian of the child.
 (d)OutreachThe Secretary shall conduct outreach at military installations at which the pilot program under subsection (a)(1) is carried out to encourage participation in the pilot program, including by notifying members of the Armed Forces and dependents who live on or near such installations of—
 (1)the background on perfluoroalkyl and poly­fluo­ro­al­kyl substances; (2)the availability of blood tests under the pilot program; and
 (3)the benefits of such tests. (e)ReportNot later than January 1, 2024, the Secretary shall submit to the congressional defense committees (as defined in section 101(a)(16) of title 10, United States Code) a report on the pilot program under subsection (a)(1), including a summary of the results of the testing conducted under the pilot program.
 (f)Covered child definedIn this subsection, the term covered child means a child specified in section 1072(6) of title 10, United States Code, who— (1)has not attained the age of 18; and
 (2)is a dependent of a member of the Armed Forces whom the Secretary determines served on a military installation in the continental United States that was exposed to perfluoroalkyl and poly­fluo­ro­al­kyl substances at any time during the 10-year period preceding the date of the enactment of this Act.
				